                                                                     1   Richard M. Pachulski (CA Bar No. 90073)
                                                                         John D. Fiero (CA Bar No. 136557)
                                                                     2   John W. Lucas (CA Bar No. 271038)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                     3   150 California Street, 15th Floor
                                                                         San Francisco, California 94111-4500
                                                                     4   Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                     5   Email: rpachuslki@pszjlaw.com
                                                                                jfiero@pszjlaw.com
                                                                     6          jlucas@pszjlaw.com

                                                                     7   Attorneys for Sedgwick, LLP

                                                                     8                           UNITED STATES BANKRUPTCY COURT
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                SAN FRANCISCO DIVISION
                                                                    10   In re:                                      Case No.: 18-31087 (HLB)
                                                                    11            SEDGWICK, LLP,                     Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                 Debtor.       CERTIFICATE OF SERVICE RE FORMER
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                               CLIENT FILE DISPOSITION LETTER
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                                                  CERTIFICATE OF SERVICE
                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.1 Doc# 121   Filed: 12/26/18   Entered: 12/26/18 13:54:47    Page 1 of 5
                                                                     1   STATE OF CALIFORNIA                  )
                                                                                                              )
                                                                     2   CITY OF SAN FRANCISCO                )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5           On December 19-21, 2018, I caused to be served the following documents in the manner
                                                                         stated below:
                                                                     6
                                                                                       FORMER CLIENT FILE DISPOSITION LETTER
                                                                     7

                                                                     8                 (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
                                                                                        Mail to the addressee(s) as indicated on the attached list.

                                                                     9                  (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                        processing correspondence for mailing. Under that practice it would be
                                                                    10                  deposited with the U.S. Postal Service on that same day with postage thereon
                                                                                       fully prepaid at San Francisco, California, in the ordinary course of business. I
                                                                    11                  am aware that on motion of the party served, service is presumed invalid if postal
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                        cancellation date or postage meter date is more than one day after date of deposit
                                                                    12                  for mailing in affidavit.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                                                                       (BY EMAIL) I caused to be served the above-described document by email to
                                            ATTORNEYS AT LAW




                                                                                        the parties indicated on the attached service list at the indicated email address.
                                                                    14
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    15   States of America that the foregoing is true and correct.
                                                                    16          Executed on December 26, 2018 at San Francisco, California.
                                                                    17

                                                                    18                                                                    /s/ Oliver Carpio
                                                                                                                                           Legal Assistant
                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                                                          CERTIFICATE OF SERVICE
                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.1 Doc# 121       Filed: 12/26/18    Entered: 12/26/18 13:54:47          Page 2 of 5
                                                                                                                           1
                                                                     1    SENT DECEMBER 19, 2018 VIA US MAIL
                                                                          Travelers Companies, Inc.         Allianz Underwriters Insurance        American Arbitration Association
                                                                     2    Attn: Legal Department            Company                               Attn: Legal Department
                                                                          485 Lexington Avenue              Attn: Legal Department                1633 Broadway, 10th Floor
                                                                     3    New York, NY 10017                2350 West Empire Avenue               New York, NY 10019
                                                                                                            Burbank, CA 91504
                                                                     4    American Hardware Mutual          AIG                                   AIG
                                                                          Insurance                         Attn: Legal Department                Pollution Claims Department
                                                                     5    Attn: Legal Department            175 Water Street                      P.O. Box 25942
                                                                          5605 Green Circle Drive           New York, NY 10038                    Shawnee Mission, KS 66225
                                                                     6    Hopkins, MN 553463
                                                                          AIG                               AIG                                   AIG
                                                                     7    Attn: Legal Department            Financial Lines, Claims Coverage      Attn: Legal Department
                                                                          1000 Washington Street, 4th Floor Department                            100 First Stamford Place
                                                                     8    Boston, MA 02118                  175 Water Street, 11th Floor          Stamford, CT 06902
                                                                                                            New York NY 10038
                                                                     9    Commercial Union Insurance        CNA Insurance Companies               CNA Insurance Companies
                                                                          Company                           Attn: Legal Department                Attn: Legal Department
                                                                    10    Attn: Legal Department            1249 South River Road, Suite 300      125 Broad Street, 8th Floor
                                                                          St Helen’s                        Cranbury, NJ 08512                    New York, NY 10004
                                                                    11    1 Undershaft
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          London, EC3P 3DQ
                                                                    12
                                                                          UNITED KINGDOM
                                        SAN FRANCISCO, CALIFORNIA




                                                                          CNA Insurance Companies           CNA Insurance Companies               CNA Insurance Companies
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Attn: Legal Department            Attn: Legal Department                Attn: Legal Department
                                                                    14    2300 Main Street, Ste. 800        333 South Wabash Avenue, 21st         40 Wall Street, 8th Floor
                                                                          Kansas City, MO 64108             Floor                                 New York, NY 10005
                                                                    15                                      Chicago, IL 60604‐4107
                                                                          CNA Insurance Companies           CNA Insurance Companies               CNA Insurance Companies
                                                                    16    Attn: Legal Department            Attn: Legal Department                Attn: Legal Department
                                                                          Cranbury Executive Center         Midwest Division                      PO Box 8317
                                                                    17    1249 South River Drive            79 West Monroe, 7th Floor             Chicago, IL 60680
                                                                          Cranbury, NJ 08512‐3603           Chicago, IL 60603
                                                                    18    Cravens Dargan & Company          Electric Insurance Company            Elite Insurance Company
                                                                          Attn: Legal Department            Attn: Legal Department                Attn: Legal Department
                                                                    19    1209 Orange Street                75 Sam Fonzo Drive                    2206 Eglinton Avenue East
                                                                          Wilmington, DE 19801              Beverly, MA 01915                     Scarborough, Toronto
                                                                    20                                                                            ON M1L 4S8 CANANDA
                                                                          Fidelity and Deposit Company of       Fidelity and Deposit Company of   Fidelity and Deposit Company of
                                                                    21    Maryland                              Maryland                          Maryland
                                                                          Attn: Legal Department                Attn: Legal Department            Attn: Legal Department
                                                                    22    1299 Zurich Way                       Western Regional Claim Office     PO Box 968032
                                                                          Schaumburg, IL 60196‐1056             11410 N.E. 122nd Way, Suite 304   Schaumburg, IL 60196
                                                                    23                                          Kirkland WA 98034
                                                                          Family Bridges, Inc.                  Geico                             Harbor Insurance Company
                                                                    24    Attn: Legal Department                Attn: Legal Department            Attn: Legal Department
                                                                          168 11th Street                       1 Geico Plaza                     2222 Colonial Road, Ste. 100
                                                                    25    Oakland, CA 94607                     Washington, DC 20076‐0001         Fort Pierce, FL 34950‐5309
                                                                          Houston General Insurance Group       Gulf Insurance Group              Interstate Insurance Group
                                                                    26    Attn: Legal Department                Attn: Legal Department            Attn: Legal Department
                                                                          2222 Colonial Road, Ste. 100          1 State Street Plaza, 9th Floor   55 East Monroe Street, Ste. 3300
                                                                    27    Fort Pierce, FL 34950‐5309            New York, NY 10004                Chicago, IL 60603‐5713

                                                                    28

                                                                                                                                                                  CERTIFICATE OF SERVICE
                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.1 Doc# 121            Filed: 12/26/18     Entered: 12/26/18 13:54:47          Page 3 of 5
                                                                                                                                 2
                                                                     1    Kemper Insurance Companies           Kemper Insurance Companies         Kemper Insurance Companies
                                                                          Attn: Legal Department               Attn: Legal Department             Attn: Legal Department
                                                                     2    1 East Wacker Drive, Ste. 1500       1 Kemper Drive, Building 4‐K7      PO Box 4133
                                                                          Chicago, IL 60601                    Long Grove, IL 60049‐0001          Concord CA 94524‐4133
                                                                     3

                                                                     4    SENT DECEMBER 20, 2018 VIA US MAIL
                                                                          Lumberman’s Mutual                 Martin, Pringle, Oliver, Wallace &   Martin, Pringle, Oliver, Wallace &
                                                                     5    Attn: Legal Department             Bauer, LLP                           Bauer, LLP
                                                                          1 Corporate Drive, Ste. 200        Attn: Legal Department               Attn: Legal Department
                                                                     6    Lake Zurich, IL 60047‐8945         100 North Broadway, Ste. 500         10511 East Central
                                                                                                             Wichita, KS 67202                    Wichita, KS 67206
                                                                     7    Martin, Pringle, Oliver, Wallace & National Indemnity Company           National Union Fire Insurance
                                                                          Bauer, LLP                         Attn: Legal Department               Attn: Legal Department
                                                                     8    Attn: Legal Department             1314 Douglas Street, Ste. 1400       175 Water Street, 18th Floor
                                                                          125 Broad Street 6th Floor         Omaha, NE 68102                      New York, NY 10038
                                                                     9    New York, NY 10004
                                                                          Pennsylvania National Insurance    Pennsylvania National Insurance      Providence Washington Insurance
                                                                    10    Companies                          Companies                            Company
                                                                          Attn: Legal Department             Attn: Legal Department               Attn: Legal Department
                                                                    11    2 North 2nd Street                 1703 East Wendover Avenue            475 Kilvert Street, Ste. 330
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Harrisburg, PA 17101               Greensboro, NC 27405                 Warwick, RI 02886
                                                                    12
                                                                          Royal Insurance Companies          Scottish & York Insurance Co. Ltd.   Stonewall Insurance Companies
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13    Attn: Legal Department             Attn: Legal Department               Attn: Legal Department
                                            ATTORNEYS AT LAW




                                                                          1240 East Diehl Road, Ste. 500     2206 Eglinton Avenue East, Ste.      40 Post Office Park, Box 207
                                                                    14    Naperville, IL 60563‐1474          160                                  Wilbraham, MA 01095
                                                                                                             Scarborough, ONTARIO
                                                                    15                                       CANADA M1L 4S8
                                                                          The Travelers
                                                                    16    Attn: Legal Department
                                                                          485 Lexington Avenue
                                                                    17    New York, NY 10017

                                                                    18
                                                                          SENT DECEMBER 21, 2018 VIA US MAIL
                                                                    19    Underwriters at Lloyds           Underwriters at Lloyds                 United Airlines, Inc.
                                                                          Attn: Legal Department           Attn: Legal Department                 Attn: Legal Department
                                                                    20    306 West Main Street, Ste. 409   c/o BMS Group Ltd.                     233 South Wacker Drive
                                                                          Frankfort, KY 40601              One America Square                     Chicago, IL 60606
                                                                    21                                     London, UNITED KINGDOM
                                                                                                           EC3N 2LS
                                                                    22    United States Aviation           Pharmacia Corporation                  Bristol‐Myers Squibb Company
                                                                          Underwriters                     Attn: Legal Department                 Attn: Legal Department
                                                                    23    Attn: Legal Department           7000 Portage Road                      345 Park Avenue
                                                                          125 Broad Street                 Kalamazoo, MI 49001                    New York, NY 10154‐0037
                                                                    24    New York, NY 10004
                                                                          Zurich American Insurance        Zurich American Insurance              Zurich American Insurance Company
                                                                    25
                                                                          Company                          Company                                Attn: Legal Department
                                                                          Attn: Legal Department           Attn: Legal Department                 P.O. Box 968072
                                                                    26
                                                                          1299 Zurich Way, Tower 2 Floor 5 307 Greencastle Drive                  Schaumburg, IL 60196‐8072
                                                                          Schaumburg, IL 60196             Jacksonville, FL 32225
                                                                    27

                                                                    28

                                                                                                                                                                  CERTIFICATE OF SERVICE
                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.1 Doc# 121           Filed: 12/26/18     Entered: 12/26/18 13:54:47           Page 4 of 5
                                                                                                                                3
                                                                     1    Zurich American Insurance           Zurich American Insurance     Fireman’s Fund Insurance Company
                                                                          Company                             Company                       Attn: Legal Department
                                                                     2    Attn: Legal Department              Attn: Legal Department        2350 W. Empire Avenue Suite 102
                                                                          One Whites Row                      P.O. Box 968038               Burbank CA 91504
                                                                     3    London, UNITED KINGDOM              Schaumburg, IL 60196
                                                                          E1 7NF
                                                                     4    Fireman’s Fund Insurance            Fireman’s Fund Insurance      Liberty Mutual
                                                                          Company                             Company                       Attn: Legal Department
                                                                     5    Attn: Legal Department              Attn: Legal Department        1001 4th Avenue, 13th Floor
                                                                          681 South Parker Street, Ste. 300   777 San Marin Drive           Seattle, WA 98154
                                                                     6    Orange, CA 92868                    Novato, CA 94945
                                                                          Liberty Mutual                      Liberty Mutual                Liberty Mutual
                                                                     7    Attn: Legal Department              Attn: Legal Department        Attn: Legal Department
                                                                          1191 Second Avenue, 8th Floor       1340 Treat Blvd., Ste. 230    1600 N. Collins Blvd., Suite 3000
                                                                     8    Seattle, WA 98101                   Walnut Creek, CA 94597        Richardson, TX 75083‐3960
                                                                          Liberty Mutual                      Liberty Mutual                Liberty Mutual
                                                                     9    Attn: Legal Department              Attn: Legal Department        Attn: Legal Department
                                                                          175 Berkeley Street, 9th Floor      4634 154th Place NE           525 B Street, 10th Floor, Mail Stop 10B
                                                                    10    Boston, MA 02116                    Adams Building, 3rd Floor     San Diego, CA 92101
                                                                                                              Redmond, WA 98052
                                                                    11    Liberty Mutual                      Liberty Mutual                Liberty Mutual
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Attn: Legal Department              Attn: Legal Department        Attn: Legal Department
                                                                    12
                                                                          c/o Golden Eagle Insurance          P.O. Box 515097               P.O. Box 25150
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Company                             Los Angeles, CA 90051‐5097    Santa Ana, CA 92799‐5150
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          525 'B' Street
                                                                          San Diego, CA 92101
                                                                    14
                                                                          Liberty Mutual                      Liberty Mutual                Liberty Mutual
                                                                    15    Attn: Legal Department              Attn: Legal Department        Attn: Legal Department
                                                                          P.O. Box 34700                      P.O. Box 515097               P.O. Box 833960
                                                                    16    Seattle, WA 98124‐1700              Los Angeles, CA 90051         Richardson, TX 75083

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                                                            CERTIFICATE OF SERVICE
                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.1 Doc# 121          Filed: 12/26/18     Entered: 12/26/18 13:54:47      Page 5 of 5
                                                                                                                               4
